980 So. 2d 1204 (2008)
Blake E. WARREN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-535.
District Court of Appeal of Florida, Fourth District.
April 30, 2008.
Blake E. Warren, Arcadia, pro se.
No appearance required for appellee.
Prior report: 724 So. 2d 607.
PER CURIAM.
Affirmed, without prejudice to appellant filing a Rule 3.800(a) motion which alleges where in the record (the court file, jail records or other location) the information regarding jail time can be located and explains how the record demonstrates entitlement to that relief. See Toro v. State, 719 So. 2d 947, 948 (Fla. 4th DCA 1998). Alternatively, if appropriate, Appellant may file a sworn and timely Rule 3.850 motion, challenging his sentence for failure to award jail time credit. See Alfonso v. State, 901 So. 2d 939 (Fla. 4th DCA 2005). Appellant's attachment of the computer court docket to his motion for rehearing did not satisfy Toro.
In considering a renewed motion, the trial court should also consider appellant's jail records. See Wallace v. State, 789 So. 2d 480 (Fla. 4th DCA 2001).
STEVENSON, TAYLOR and DAMOORGIAN, JJ., concur.